DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed August 19, 2021 has been entered. Claims 1-20 are pending. Claims 1, 7, 9 and 14 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Haan et al. (US Patent No. 7,045,160 B1; May 16, 2006).
Regarding claim 1, Hann discloses a method comprising:
Growing fungal cells in a growth media to produce mycelium (col 3 lines 40-50; col 13 line 50 – col 14 lines 35), wherein the growth media comprises a sugar, a nitrogen-containing compound, and a phosphate-containing compound (col 6 lines 10-20 and col 6 line 40 – col 7 line 5),

Concentrating (e.g. dewatering) the mycelium to obtain a fibrous mycelium mass having a protein content (col 7 line 54 – col 8 lines 65), wherein the fibrous mycelium has a protein content of greater than 40 wt.% of a dry mass of mycelium (col 9 lines 55-60). Haan further teaches that the highest protein content taught by Haan is 50% (“the protein may represent up to 50% of the fungal cell itself (col 9 lines 55-60). 
While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. 
While Haan fails to teach that strictly mycelium is produced (e.g. col 14 Haan states “All strains grew well within several days, usually in a mixed form of both filamentous mycelium and pellets), the examiner notes that the instant claims do not exclude pellets from forming during the growth process or that a certain amount of mycelium is produced. 
Therefore, as Hann teaches that a mycelium form results from the growth process, Haan teaches growing fungal cells to produce mycelium. 
Regarding claim 2, Haan teaches that the broth comprising the fungal cells and growth media can removed. 
With respect to the amount of broth removed, Haan discloses using part or all of the broth to further process the fungal cells (col 8 line 30 – col 9 line 40, see Examples), while the instant claim requires an amount from 0.01 vol% to 95 vol%.
Given that Haan teaches using all or part of the broth, even a small part would fall within the claimed amount of 0.01-95 and therefore meets the claimed range. Further, it would have been obvious to one of ordinary skill in the art to vary the amount of broth removed depending on the desired end product. It is well within the ordinary skill in the art to vary the amount of broth removed through routine experimentation which is well understood, routine and conventional in the art. 
Hann further teaches that a fresh growth media can be added to the broth to further treat the fungal cells in the broth (col 8 line 30 – col 9 line 40). 
Regarding claim 3, Haan discloses that the growth media comprises sugar in an amount of 30 g/kg, the nitrogen-containing compound in an amount of 0.1 M, and the phosphate-containing compound in an amount of 0.1 M (col 13 lines 55-65), but fails to specifically teach the claimed amounts.
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Therefore, as Haan teaches a growth media comprising the same claimed components, it is not inventive to discover the optimum range as routine experimentation is well understood, routine and conventional in the art. 
Varying the amount of sugar, a nitrogen containing compound, and a phosphate containing compound in the growth media of Haan would have been obvious to one of ordinary skill in the art as Haan teaches that such components assist in the fermentation, or growth, of the fungal cells and therefore depending on the desired results, one of ordinary skill in the art can vary amount of each component to result in a desired fermented product.
Regarding claim 4, Hann teaches that the sugar component can be sucrose, glucose, or fructose (col 6 lines 50-60, col 13 line 60).
Regarding claim 5, Hann additionally teaches that the nitrogen containing compound can be ammonium sulfate, ammonium nitrate, ammonium hydroxide, or urea (col 6 lines 42-50, col 13 line 61).
Regarding claim 6, Hann additionally discloses that the phosphorous containing compound can be potassium phosphate (col 13 lines 60).
Regarding claim 8, Haan further teaches adding food additives to the mycelium, wherein the food additives can be proteins, flavorings, thickeners, emulsifiers, or stabilizers (col 9 lines 55-67; col 10 lines 17-67).
Regarding claim 9, Haan further teaches a method of forming an edible food product comprising:
Providing a fibrous mycelium mass having a protein content of greater than 40 wt% of a dry mass of the mycelium (col 9 lines 55-60),
Adding food additives to the fibrous mycelium to produce a biomass (col 4 lines 60-65 and col 10 lines 25-65), and 
Forming the biomass into an edible food product (col 5 lines 1-50 and col 11 lines 1-67). 
With respect to the claimed amount of protein, Haan teaches that the highest protein content is 50% (“the protein may represent up to 50% of the fungal cell itself (col 9 lines 55-60). 
While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 

Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. This is well understood, routine and conventional in the art and therefore, absent a showing of criticality of unexpected results regarding the claimed protein content, the claimed range is obvious over the prior art. 
Regarding claim 10, Haan discloses that the forming is done by dehydrating the biomass and pulverizing (e.g. texturizing and granulating) the biomass into a powder (col 11 line 30 – col 12 line 15). 
Regarding claim 11, Haan further teaches incorporating the biomass powder into a food product (col 11 line 30 - col 12 line 15), wherein the food product can be a baked food product (e.g. pie) (col 12 line 7).
Regarding claim 12, as stated above with respect to claim 9, Haan discloses forming the biomass into an edible food product, wherein the edible food product can be meat substitutes, pies, microwavable meals, savory snacks, sausages, patties, burgers, spears and pate, and dried powder for soup (col 12 lines 5-10).
While Hanna fails to specifically teach that the edible food is a chip, a protein bar, a jerky, a tortilla, a bread, or a cracker, Haan teaches savory snacks, which can include chips and crackers, as well as sausages, which can be considered a protein bar.
Therefore, Haan teaching of sausages is considered to meet the claim limitation of protein bar. 
Further, it would have been obvious to one of ordinary skill in the art to have the edible food product of Hann be a chip or cracker as Haan teaches that it is known in the art for the edible food product to be a savory snack, and therefore, depending on the desired end product, it would have been obvious to chips or crackers as chips and crackers are obvious variants of savory snacks known in the prior art.
Regarding claim 13, Haan teaches that the mixture of fungal cells and food additives, or the biomass, can be further molded into a desired shape (col 11 lines 15-25).
Regarding claim 14, Haan further teaches a method of forming an edible food product comprising:
Providing a fibrous mycelium mass having a protein content of greater than 40 wt% of a dry mass of the mycelium (col 9 lines 55-60),
Adding food additives to the fibrous mycelium to produce a biomass (col 4 lines 60-65 and col 10 lines 25-65), and 

With respect to the claimed amount of protein, Haan teaches that the highest protein content is 50% (“the protein may represent up to 50% of the fungal cell itself (col 9 lines 55-60). 
While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. 
Regarding claims 15-18, as stated above, Haan teaches adding food additives to the biomass, wherein the food additives can include at least one soluble protein, at least one thickener, at least one fat source, and seasonsings (col 10 lines 25-67). 
Haan teaches that the mixture of fungal cells and food additives, or the biomass, can be further molded into the edible meat substitute product (col 11 lines 15-25, col 12 lines 5-10, col 22 lines 10-15).
Regarding claim 19, Haan discloses that the edible meat substitute product can be a patties, sausages (e.g. a pork substitute product), or burgers (e.g. a beef substitute product) (col 12 lines 5-10, col 21 line 55 – col 22 line 55).
Regarding claim 20, Haan additionally teaches that the edible meat substitute product comprises at least 5% by weight of the fibrous mycelium mass (col 5 lines 40-50), thus overlapping the claimed range of 10 to 90 % by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over de Haan et al. (US Patent No. 7,045,160 B1; May 16, 2006) as applied to claim 1 above, and further in view of Kobayashi et al. (US Patent No. 3,969,189; July 13, 1976).
Regarding claim 7, Haan discloses that at least part or some of the cell walls will be lysed during processing (col 4 lines 5-15). 

Kobayashi teaches cell wall lysing complex enzymes that are used for a variety of microorganisms such as bacteria and fungi (Abstract). Kobayashi further teaches that such lysing enzymes improve microorganisms’ digestibility and facilitate the extraction of useful intercellular substances from cultured microorganisms (col 1 lines 25-30). 
It would have been obvious to one of ordinary skill in the art to lyse the cell walls of the mycelium of Haan using lysing enzymes as taught by Kobayashi in order to improve the digestibility and facilitate the extraction of useful intercellular substances from the cultured microorganisms in Haan. 


Response to Arguments
Applicant’s amendments have overcome the 102 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 5-8 that Haan fails to teach the claimed protein content of greater than 55% as Haan teaches that at most the protein content can be up to 50%. 
This is not found persuasive. While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. This is well understood, routine and conventional in the art and therefore, absent a showing of criticality of unexpected results regarding the claimed protein content, the claimed range is obvious over the prior art. \
Applicant’s arguments with respect to claim 7 are moot based upon the new grounds of rejection over Kobayashi, which teaches lysing enzymes to improve digestibility and facilitate the extraction of useful intercellular substances from cultured microorganisms (col 1 lines 25-30). 
For the reasons stated above, the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791